Nationstar Mtge., LLC v Durane-Bolivard (2019 NY Slip Op 06501)





Nationstar Mtge., LLC v Durane-Bolivard


2019 NY Slip Op 06501


Decided on September 11, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 11, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JEFFREY A. COHEN
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2017-00437
 (Index No. 6017/14)

[*1]Nationstar Mortgage, LLC, respondent, 
vMarie Durane-Bolivard, appellant, et al., defendants.


Law Office of Maggio & Meyer, PLLC, Bohemia, NY (Holly C. Meyer of counsel), for appellant.
Davidson Fink LLP (McGlinchey Stafford, New York, NY [Brian S. McGrath and Mitra Paul Singh], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Marie Durane-Bolivard appeals from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered September 13, 2016. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant and dismissing her first, third, and fourth affirmative defenses, and to appoint a referee to compute the amount due to the plaintiff.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order entered September 13, 2016, must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order entered September 13, 2016, are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (see CPLR 5501[a][1]; Nationstar Mortgage, LLC v Durane-Bolivard, ___ AD3d ___ [Appellate Division Docket No. 2018-05250; decided herewith]).
SCHEINKMAN, P.J., COHEN, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court